Exhibit 10.2

GLOBAL EAGLE ENTERTAINMENT INC.

CHANGE IN CONTROL AND SEVERANCE PLAN

FOR SENIOR MANAGEMENT

Global Eagle Entertainment Inc., a Delaware corporation (the “Company”), has
adopted this Change in Control and Severance Plan for Senior Management (this
“Plan”), effective as of April 3, 2017, for the benefit of executives and other
members of the senior management of the Company and its Subsidiaries (as defined
below) who are eligible to participate in this Plan.

 

1. Purposes

The purposes of this Plan are as follows:

To reinforce and encourage the continued attention and dedication of
Participants (as defined below) to their assigned duties without the distraction
arising from the possibility of a Change in Control (as defined below) of the
Company;

To enable and encourage Participants to focus their attention on obtaining the
best possible outcome for the Company’s shareholders and to make an independent
evaluation of all possible transactions, without being influenced by their
personal concerns regarding the possible impact of various transactions on the
security of their jobs and benefits; and

To provide severance payments and benefits to any Participant who incurs a
qualifying termination of employment under the circumstances described herein,
whether within a certain period surrounding a Change in Control or outside of
such period.

 

2. Defined Terms

For purposes of this Plan, the following terms shall have the meanings indicated
below:

(a) “Base Salary” means, as to any Participant, the amount the Participant is
entitled to receive as annual base salary, in each case without reduction for
any pre-tax contributions to benefit plans. Base Salary does not include
bonuses, incentives, commissions, overtime pay, shift pay, premium pay, cost of
living allowances or income from stock options, stock grants or other incentives
awarded under the Equity Plan or otherwise.

(b) “Board” means the Board of Directors of the Company.

(c) “Cause” means, for purposes of any payments and benefits under this Plan,
with respect to any Participant, the occurrence of any one or more of the
following events: (i) a material violation of any Company policy, including but
not limited to any policy contained in the Company’s Code of Ethics;
(ii) embezzlement from, or theft of property belonging to, the Company or any
Subsidiary; (iii) willful failure to perform, or gross negligence in the
performance of, assigned duties; (iv) material breach of fiduciary duty to the
Company Group (including, without limitation, acting in competition with, or
taking other adverse action against, the Company Group during the period of
Participant’s employment with the Company Group, including soliciting employees
of



--------------------------------------------------------------------------------

the Company Group for alternative employment); or (v) other intentional
misconduct, whether related to employment or otherwise, which has, or has the
potential to have, a material adverse effect on the business conducted by the
Company or its Subsidiaries, in each case, subject to the procedural
requirements set forth in Section 9.2.

(d) “Chief Executive Officer” means the Company’s Chief Executive Officer.

(e) “Change in Control” has the meaning ascribed to such term in the Equity
Plan.

(f) “Change in Control Protection Period” means the period beginning 120 days
prior to the date of a Change in Control and ending on the second anniversary of
such Change in Control.

(g) “Change in Control Severance Multiple” means the following number, as
applicable: (i) 2.0 with respect to the Tier I Participant, (ii) 1.0 with
respect to any Tier II Participant, and (iii) 0.5 with respect to any Tier III
Participant.

(h) “Code” means the Internal Revenue Code of 1986, as amended.

(i) “Committee” means the Compensation Committee of the Board.

(j) “Company” means Global Eagle Entertainment Inc.

(k) “Company Group” means the Company (or, following a Change in Control, the
surviving corporation) and each of its Subsidiaries.

(l) “Date of Termination,” means (i) if the Participant’s employment is
terminated by the Company for Cause or, by a Tier I or Tier II Participant for
Good Reason, the date specified in the Notice of Termination (as determined in
accordance with the terms of this Plan), (ii) if the Participant’s employment is
terminated by the Company other than for Cause, the date on which the Company
notifies the Participant of such termination, (iii) if the Participant resigns
without Good Reason, the date on which the Participant notifies the Company of
such termination, and (iv) if the Participant’s employment is terminated by
reason of death or Disability, the date of the Participant’s death or the 30th
day after receipt of such Notice of Termination by the Participant, as the case
may be.

(m) “Disability” means a Participant’s physical or mental incapacitation such
that for a period of six (6) consecutive months, or for an aggregate of nine
(9) months in any twenty-four (24) consecutive month period, the Participant is
unable to perform substantially his or her duties. Any question as to the
existence of a Participant’s physical or mental incapacitation as to which the
Participant or such Participant’s representative, as applicable, and the Company
cannot agree shall be determined in writing by a qualified independent physician
mutually acceptable to the Participant or such Participant’s representative, as
applicable, and the Company. If the Participant or such Participant’s
representative, as applicable, and the Company cannot agree as to a qualified
independent physician, each shall appoint such a physician and those two
(2) physicians shall select a third (3rd) who shall make such determination in
writing. The determination of Disability made in writing to the Company and the
Participant or such Participant’s representative, as applicable, shall be final
and conclusive for all purposes under this Plan.

 

2



--------------------------------------------------------------------------------

(n) “Effective Date” means April 3, 2017.

(o) “Eligible Employee” means any employee of the Company Group unless that
employee is a party to any individual employment agreement, offer letter or any
other similar agreement with any member of the Company Group that provides for
severance payments or benefits of any kind upon a termination of employment with
the Company Group (excluding, for the avoidance of doubt, any award agreement
evidencing the grant of an Equity Award that provides for accelerated or
continued vesting, exercisability and/or settlement upon or following a
termination of employment), where that employee has not affirmatively elected in
writing to forego the payments and benefits under such agreement or offer letter
in favor of the payments and benefits under this Plan.

(p) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(q) “Equity Award” means each stock option, restricted stock unit or other
equity or equity-based compensation award in respect of Shares granted to a
Participant under the Equity Plan or any other equity-based compensation plan
maintained by the Company.

(r) “Equity Plan” means the Global Eagle Entertainment Inc. Amended and Restated
2013 Equity Incentive Plan, as may be amended or restated from time to time or
any successor to such plan.

(s) “Good Reason” means the occurrence of any one or more of the following
events without the prior written consent of a Tier I or Tier II Participant:

(i) A material adverse change in the Participant’s duties or responsibilities
(such that the compensation paid to the Participant would not continue to be
deemed rational based on the Participant’s revised duties or responsibilities);

(ii) A reduction of more than 15% in the Participant’s Base Salary as in effect
for the 12-month period immediately prior to such reduction, other than in
connection with an across-the-board reduction of the base salaries of similarly
situated employees or due to changes in the Participant’s duties and
responsibilities with the Participant’s prior written consent;

(iii) A reduction of more than 15% in the Participant’s annual target bonus as
in effect immediately prior to such reduction or the Participant becoming
ineligible to participate in bonus plans applicable to similarly situated
employees, other than in connection with an across-the-board reduction of the
annual target bonuses of similarly situated employees or due to changes in the
Participant’s duties and responsibilities with the Participant’s prior written
consent;

 

3



--------------------------------------------------------------------------------

(iv) The failure of any successor to the Company to assume this Plan upon a
Change in Control pursuant to Section 11; or

(v) A change in the Participant’s principal place of work to a location of more
than 50 miles in each direction from the Participant’s principal place of work
immediately prior to such change in location; provided, that such change
increases the Participant’s commute from the Participant’s principal residence
by more than 50 miles in each direction and more than 3 times per week on
average;

provided, that (x) the Participant provides a Notice of Termination to the
Company within 90 days of the initial existence of the facts or circumstances
constituting such event, (y) the Company fails to cure such facts or
circumstances within 30 days after receipt of such Notice of Termination and
(z) the Date of Termination of the Participant occurs no later than 30 days
after the expiration of the such cure period.

(t) “Non-Change in Control Severance Multiple” means the following number as
applicable: (i) 1.75 with respect to the Tier I Participant, (ii) 1.0 with
respect to any Tier II Participant, and (iii) 0.5 with respect to any Tier III
Participant.

(u) “Non-Section 16 Participant” means any Participant who is not a Section 16
Person.

(v) “Notice of Termination” means a written notice which shall (i) indicate the
specific termination provision in this Plan relied upon, (ii) set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of a Participant’s employment under the provision so indicated, and
(iii) if the Date of Termination is other than the date of receipt of such
notice, specify the Date of Termination (which date shall be not more than 30
days after the giving of such notice).

(w) “Participant” means each of the Tier I Participants, the Tier II
Participants, and the Tier III Participants (collectively, the “Participants”).

(x) “Performance-Vesting Equity Award” means any Equity Award that is not a
Time-Vesting Equity Award. For the avoidance of doubt, a Performance-Vesting
Equity Award shall include any Equity Award that is either expressly and
exclusively subject to performance-based vesting or a hybrid of time-based
vesting and performance-based vesting.

(y) “Qualifying Termination” means a termination of employment with the Company
Group either by (i) the Company (other than for Cause) or (ii) a Participant for
Good Reason. For purposes of clarification, the termination of a Participant’s
employment by reason of the Participant’s death or Disability shall not be
deemed a Qualifying Termination.

(z) “Restricted Period” means the following period of months commencing upon a
Qualifying Termination: (i) with respect to the Tier I Participant, 21 months,
(ii) with respect to any Tier II Participant, 12 months, and (iii) with respect
to any Tier III Participant, 6 months, which period may be reduced or
eliminated, in each case, (A) by the Committee (in respect of any Section 16
Participant) or the Company (in respect of any Non-Section 16 Participant), or
(B) to the extent required to comply with the applicable laws of the
jurisdiction in which the Participant was primarily providing services to the
Company immediately prior to such termination.

 

4



--------------------------------------------------------------------------------

(aa) “Section 16 Participant” means any Participant who is a Section 16 Person.

(bb) “Section 16 Person” means an officer of the Company who is subject to the
reporting rules under Section 16 of the Securities Exchange Act of 1934, as
amended.

(cc) “Separation from Service” has the meaning set forth in Section 409A of the
Code and Treasury Regulation Section 1.409A-1(h)).

(dd) “Share” has the meaning ascribed to such term in the Equity Plan.

(ee) “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company, if each of the corporations
other than the last corporation in the unbroken chain owns stock possessing 50%
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain. A corporation that attains the status of a
Subsidiary on a date after the Effective Date shall be considered a Subsidiary
commencing as of such date.

(ff) “Tier I Participant” means the Chief Executive Officer, unless he or she
affirmatively elects in writing to be treated as a Tier II Participant
hereunder.

(gg) “Tier II Participant” means (i) any Section 16 Person (other than the Chief
Executive Officer, unless he or she affirmatively elects in writing to be
treated as a Tier II Participant) whom the Committee has designated as a Tier II
Participant or (ii) any employee of the Company who is not a Section 16 Person
whom the Chief Executive Officer has designated as a Tier II Participant, in
each case, pursuant to Section 4.1 of this Plan.

(hh) “Tier III Participant” means (i) any Section 16 Person (other than the
Chief Executive Officer) whom the Committee has designated as a Tier III
Participant or (ii) any employee of the Company who is not a Section 16 Person
whom the Chief Executive Officer has designated as a Tier III Participant in
this Plan, in each case, pursuant to Section 4.1.

(ii) “Time-Vesting Equity Award” means any Equity Award that is expressly and
exclusively subject to periodic or cliff time-based vesting.

 

3. Administration

3.1 This Plan shall be interpreted, administered, and operated by the Committee,
which may delegate its duties and powers in whole or in part to any subcommittee
thereof or such other persons from time to time as it may designate. The
Committee is authorized to interpret this Plan, to establish, amend, and rescind
any rules and regulations relating to this Plan, to resolve ambiguities under
this Plan, and to make any other determinations that it deems necessary or
desirable for the administration of this Plan. The Committee may correct any
defect

 

5



--------------------------------------------------------------------------------

or supply any omission or reconcile any inconsistency in this Plan in the manner
and to the extent the Committee deems necessary or desirable. The Committee
shall have the full power and authority, in its sole discretion but subject to
the provisions of this Plan, including, without limitation, the provisions
giving the Chief Executive Officer the exclusive right to determine whether any
Eligible Employee who is not a Section 16 Person shall be a Tier II Participant
or a Tier III Participant, to determine who shall be a Participant and to
establish the terms and conditions of any payment or benefit payable under this
Plan. Any decision of the Committee in the interpretation and administration of
this Plan, as described herein, shall lie within its sole and absolute
discretion and shall be final, conclusive and binding on all parties concerned
(including, but not limited to, Participants and their beneficiaries or
successors).

3.2 All expenses and liabilities which members of the Committee incur in
connection with the administration of this Plan shall be borne by the Company.
The Committee may employ attorneys, consultants, accountants, appraisers,
brokers, or other persons in connection with such administration, and the
Committee, the Company and the Company’s officers and directors shall be
entitled to rely upon the advice, opinions or valuations of any such persons. No
member of Committee shall be personally liable for any action, determination, or
interpretation made in good faith with respect to this Plan, and all members of
the Committee shall be fully protected by the Company in respect of any such
action, determination, or interpretation.

 

4. Eligibility and Participation

4.1 Each Eligible Employee who is either (i) a Section 16 Person who has been
designated to participate in this Plan as a Tier I, Tier II or Tier III
Participant by the Committee, in its sole discretion, or (ii) an employee who is
not a Section 16 Person who has been designated to participate in this Plan as a
Tier II or Tier III Participant by the Chief Executive Officer, in his sole
discretion, shall become a Participant and be eligible to receive payments and
benefits under this Plan. If the Chief Executive Officer designates an employee
who is not a Section 16 Person to participate in this Plan as a Tier II or Tier
III Participant, the Chief Executive Officer shall notify the Committee at its
next regularly-scheduled meeting of such designation. Promptly following such
designation by the Committee or the Chief Executive Officer, as applicable, the
Company shall provide written notice substantially in the form attached hereto
as Exhibit A (a “Designation Letter”) to each Participant with respect to the
Participant’s designation as a Tier I, Tier II, or Tier III Participant in this
Plan.

4.2 None of the Participants shall be eligible to receive any severance payments
or benefits under any other severance plan, policy, or program of the Company
Group as in effect from time to time. Any severance payments or benefits payable
to a Participant under this Plan shall be in lieu of any severance payments or
benefits to which such Participant may otherwise have been entitled to pursuant
to (a) any other severance plan, policy or program of the Company Group as in
effect from time to time, and (b) any individual employment agreement, offer
letter, or any other similar agreement with any member of the Company Group that
provides for severance payments or benefits of any kind upon a termination of
employment with the Company Group (excluding, for the avoidance of doubt, any
award agreement evidencing the grant of an Equity Award that provides for
accelerated or continued vesting, exercisability and/or settlement upon or
following a termination of employment), where the Participant has affirmatively
elected in writing to forego the payments and benefits under such agreement,
offer letter, or similar agreement in favor of the payments and benefits under
this Plan.

 

6



--------------------------------------------------------------------------------

5. Termination Benefits and Payments

5.1 Qualifying Termination Outside of the Change in Control Protection Period.
If a Participant incurs a Qualifying Termination at any time outside of the
Change in Control Protection Period, the Participant shall be entitled to
receive the following payments and benefits, subject to Section 5.3 and
Section 14.2:

(a) A single lump-sum payment within 10 days after the Date of Termination (or
earlier, to the extent required by applicable law), in an aggregate amount equal
to (i) the Participant’s earned but unpaid Base Salary and accrued but unpaid
vacation pay (if any) through the Date of Termination, and (ii) subject to
submission by the Participant of supporting documentation, any unreimbursed
business expenses incurred by the Participant through the Date of Termination in
accordance with the Company’s reimbursement policy (the amounts described in
clauses (i) and (ii), collectively, the “Accrued Obligations”);

(b) A single lump-sum payment on the first payroll date following the date on
which the Release (as defined below) becomes irrevocable, in an amount equal to
(i) the Participant’s applicable Non-Change in Control Severance Multiple,
multiplied by (ii) the Participant’s Base Salary, as in effect on the Date of
Termination (without giving effect to any reduction in Base Salary that
constitutes Good Reason); provided, that, to the extent required to comply with
Section 409A of the Code, if the Release Period spans two calendar years, such
amount shall be paid on the first regularly scheduled payroll date that occurs
in the second calendar year;

(c) Any unpaid bonus that would have become payable to the Participant in
respect of any fiscal year that ends on or before the Date of Termination, where
the Participant remained employed through the full fiscal year or performance
period but incurs a Qualifying Termination prior to the payment date for such
bonus, payable in a single-lump sum on the later of (i) the date on which such
bonus would have been paid to the Participant if he had remained employed on the
payment date or (ii) the first payroll date following the date on which the
Release (as defined below) becomes irrevocable (or, to the extent required to
comply with Section 409A of the Code, if the Release Period spans two calendar
years, the first regularly scheduled payroll date that occurs in the second
calendar year);

(d) A pro rata annual bonus for the fiscal year in which the Date of Termination
occurs in an amount equal to the product of: (i) the actual annual bonus such
Participant would have earned for the fiscal year in which the Date of
Termination occurs if he had remained employed with the Company Group on the
applicable payment date for such annual bonus (but with 100% of such annual
bonus calculated solely based on the applicable Company performance metrics with
respect to such fiscal year and without regard to any assessment of personal
performance) and (ii) a fraction, the numerator of which shall be the number of
days elapsed through the Date of Termination in the fiscal year in which the
Date of Termination occurs and the denominator of which shall be 365, payable in
a single lump-sum on the date on which such annual bonus would have been paid to
the Participant if he had remained employed on the payment date.

 

7



--------------------------------------------------------------------------------

(e) Any cash, retention, or similar incentive compensation awards (including a
cash long-term incentive plan) (other than Equity Awards) held by the
Participant as of the Date of Termination having a performance or vesting period
that exceeds one year shall be subject to the terms of the applicable plan or
grant document with respect to any vesting or payment thereof; provided, that if
the applicable plan or grant document does not expressly provide for the
treatment of such award upon a Qualifying Termination, then the Committee (in
respect of any Section 16 Participant) or the Chief Executive Officer (in
respect of any Non-Section 16 Participant) shall determine, in good faith, the
treatment of such award consistent with the principles of this Plan, so long as
all Participants so affected who then hold such an award are treated in a
similar manner in respect of such award;

(f) If the Participant elects to receive group health insurance coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) following
the termination of the Participant’s employment, then the difference between the
full monthly COBRA premium payment and the current monthly premium the
Participant would have paid as an active employee shall be paid to the
Participant as currently taxable compensation in substantially equal monthly
installments over the 12-month period for Tier I and Tier II Participants, and
over the 6 month period for Tier III Participants, commencing as of the first
day of the month immediately following the Date of Termination (the
“Continuation Period”) (any continuation of such coverage shall run concurrently
with any period of continuation coverage required under COBRA); provided, that
the Participant shall timely elect such coverage and continue to pay the same
amount of monthly premium as in effect for an active employee with the same
coverage; provided, further, that if the Participant becomes employed with
another employer during the Continuation Period and is eligible to receive group
health insurance coverage under such employer’s plans, the Company’s obligations
under this Section 5.1(f) shall be reduced to the extent comparable coverage is
actually provided to the Participant and the Participant’s covered dependents,
and any such coverage shall be reported by the Participant to the Company.
Notwithstanding the foregoing, (A) if any plan pursuant to which the Company is
providing such coverage is not, or ceases prior to the expiration of the
Continuation Period to be, exempt from the application of Section 409A of the
Code under Treasury Regulation Section 1.409A-1(a)(5), or (B) the Company is
otherwise unable to continue to cover the Participant under its group health
plans or the continuation of such coverage would result in adverse tax
consequences for the Participant or the imposition of fines or penalties on the
Company, then, in either case, an amount equal to the difference between the
full monthly COBRA premium payment and the current monthly premium the
Participant would have paid as an active employee shall thereafter be paid to
the Participant as currently taxable compensation in a single lump sum;

(g) Upon written request by the Participant, the Company shall, at its sole
expense, provide the Participant with reasonable outplacement services with a
well-known and reputable outplacement agency for Continuation Period applicable
to such Participant under Section 5.1(f) above; and

 

8



--------------------------------------------------------------------------------

(h) With respect to Tier I and Tier II Participants only, to the extent not
previously vested as of the Date of Termination, any outstanding Equity Awards
held by the Participant shall vest and become exercisable as follows; provided,
that if the applicable award agreement evidencing any such Equity Award provides
for more favorable vesting, then the terms of such award agreement shall instead
govern the treatment of such Equity Award:

(i) With respect to any Time-Vesting Equity Award held by the Tier I or Tier II
Participant, the vesting of such Equity Award will immediately accelerate with
respect to a portion of the unvested Shares subject thereto in an amount equal
to (A) the total number of Shares granted under the Equity Award multiplied by a
fraction, not to exceed 1, the numerator of which is (x) the number of days the
Participant was employed from the Time-Vesting Equity Award’s grant date to the
Date of Termination, plus (y) 365 days, and the denominator of which is the
number of days from the grant date to the final vesting date of such Equity
Award, less (B) the number of Shares granted under the Equity Award that had
vested prior to the Date of Termination, if any; and

(ii) With respect to any Performance-Vesting Equity Award held by the
Participant, unvested Shares subject thereto shall be eligible to vest and, if
applicable, become exercisable, in accordance with the terms of the applicable
award agreement evidencing such Performance-Vesting Equity Award.

All other benefits, if any, due to the Participant following a termination
pursuant to this Section 5.1 shall be determined in accordance with the plans,
policies and practices of the Company as in effect from time to time; provided,
that the Participant shall not be entitled to any severance payments or benefits
under (1) any other severance plan, policy or program of the Company Group as in
effect from time to time, or (2) any individual employment agreement, offer
letter, or any other similar agreement with any member of the Company Group that
provides for severance payments or benefits of any kind upon a termination of
employment with the Company Group (excluding, for the avoidance of doubt, any
award agreement evidencing the grant of an Equity Award that provides for
accelerated or continued vesting, exercisability and/or settlement upon or
following a termination of employment), where the Participant has affirmatively
elected in writing to forego the payments and benefits under such agreement,
offer letter, or similar agreement in favor of the payments and benefits under
this Plan. The Participant shall not accrue any additional compensation or other
benefits under this Plan following such termination of employment other than as
expressly set forth herein.

5.2 Qualifying Termination During the Change in Control Protection Period. If a
Participant incurs a Qualifying Termination at any time during the Change in
Control Protection Period, the Participant shall be entitled to receive the
following payments and benefits, subject to Section 5.3 and Section 14.2:

 

9



--------------------------------------------------------------------------------

(a) The Participant shall be entitled to payment of the Accrued Obligations in a
single lump-sum within 10 days after the Date of Termination (or earlier, to the
extent required by applicable law);

(b) A single lump-sum payment on the first payroll date following the date on
which the Release (as defined below) becomes irrevocable, in an amount equal to
(i) the Participant’s applicable Change in Control Severance Multiple,
multiplied by (ii) the sum of the Participant’s Base Salary and the
Participant’s annual target bonus, in each case, as in effect on the Date of
Termination (without giving effect to any reduction in Base Salary or annual
target bonus, respectively, that constitutes Good Reason); provided, that, to
the extent required to comply with Section 409A of the Code, if the Release
Period spans two calendar years, such amount shall be paid on the first
regularly scheduled payroll date that occurs in the second calendar year;

(c) A pro rata annual bonus for the fiscal year in which the Date of Termination
occurs in an amount equal to the product of: (i) the greater of (A) the actual
annual bonus such Participant would have earned for the fiscal year in which the
Date of Termination occurs if he had remained employed with the Company Group on
the applicable payment date for such annual bonus (but with 100% of such annual
bonus calculated solely based on the applicable Company performance metrics with
respect to such fiscal year and without regard to any assessment of personal
performance) and (B) the Participant’s target level annual bonus, and (ii) a
fraction, the numerator of which shall be the number of days elapsed through the
Date of Termination in the fiscal year in which the Date of Termination occurs
and the denominator of which shall be 365, payable in a single lump-sum on the
date on which such annual bonus would have been paid to the Participant if he
had remained employed on the payment date;

(d) The Participant shall be entitled to the payments and benefits provided in
Sections 5.1(c), (e), (f) and (g), subject to the terms and conditions thereof,
including, without limitation, the requirement that a condition to the
Participant’s right to receive such payments and benefits is the Participant’s
execution, delivery and non-revocation of the Release; and

(e) To the extent not previously vested as of the Date of Termination, subject
to the terms of any applicable award agreement evidencing any such Equity Award,
any outstanding Equity Awards (including any such Equity Awards that are
assumed, converted or replaced pursuant to Section 6) held by the Participant
shall vest and, if applicable, become exercisable as follows (in lieu of the
vesting described in Section 5.1(h)); provided, that if the applicable award
agreement evidencing any such Equity Award provides for more favorable vesting,
then the terms of such award agreement shall instead govern the treatment of
such Equity Award:

(i) With respect to any Time-Vesting Equity Award held by the Participant, the
vesting of such award will immediately accelerate with respect to all of the
unvested Shares subject thereto, unless otherwise provided in an award agreement
evidencing such Time-Vesting Equity Award. With respect to any Time-Vesting
Equity Award that is a stock option, in order to accomplish the intention of
this Section 5.2(e), and notwithstanding any provision of the

 

10



--------------------------------------------------------------------------------

applicable award agreement or the Equity Plan under which such Time-Vesting
Equity Award was granted to the contrary, if the Participant experiences a
Qualifying Termination prior to the occurrence of a Change in Control, any
portion of such Time-Vesting Equity Award that is an unvested stock option shall
remain outstanding (but shall not be exercisable) for a period of 120 days
following the Date of Termination and, (A) if a Change in Control occurs during
such 120-day period, such unvested stock option shall become fully vested upon
the occurrence of such Change in Control and shall be exercisable for a period
of 20 days following such Change in Control (or, if earlier, the date on which
the term of such stock option would expire) or (B) if a Change in Control does
not occur prior to the expiration of such 120-day period, the unvested stock
option shall automatically expire upon the expiration of such 120-day period.

(ii) With respect to any Performance-Vesting Equity Award held by the
Participant, unvested Shares subject thereto shall be eligible to vest and
become exercisable in accordance with the terms of the applicable award
agreement evidencing such Performance-Vesting Equity Award.

(f) Non-Qualifying Termination. If a Participant’s employment with the Company
is terminated either (i) by the Company for Cause, (ii) by a Participant without
Good Reason or (iii) due to the Participant’s death or Disability, then the
Participant (or the Participant’s beneficiary or estate, as applicable) shall be
entitled to payment of the Accrued Obligations in a single lump-sum within 10
days after the Date of Termination (or earlier, to the extent required by
applicable law). In no event shall any such Participant otherwise be eligible to
receive any payments or benefits under this Plan, except to the extent
explicitly required by applicable law; provided, that the Committee may, in its
sole discretion, determine to provide for the full or partial vesting of any
Equity Award held by the Participant as of the Date of Termination.

5.3 Release and Other Conditions to Severance. Any payments or benefits that may
be provided to a Participant under Section 5.1 or Section 5.2 of this Plan
(other than payment of the Accrued Obligations) shall be conditioned upon the
following events:

(a) The Participant’s execution, delivery and non-revocation of an effective
release of claims against the Company Group, in substantially the Company’s
standard form for personnel who are similarly situated to the Participant (the
“Release”), which Release shall be delivered to the Participant within 5 days
following the Date of Termination and which must be executed (and not revoked)
by the Participant within sixty (60) days following the Date of Termination (the
“Release Period”);

(b) At the Company’s request, the Participant’s return of all property belonging
to the Company Group (including, but not limited to, any Company Group-provided
laptops, computers, cell phones, wireless electronic mail devices or other
equipment, or documents and property belonging to the Company Group); and

(c) The Participant’s continued compliance with the conditions set forth in
Section 7.

 

11



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, if the Committee determines, in
its reasonable good faith and discretion, that a Participant has not satisfied
any of the conditions precedent or subsequent in Section 7, (i) any entitlement
of the Participant to receive any payments or benefits due under this Plan
(other than payment of the Accrued Obligations) shall be forfeited, and (ii) the
Participant shall be obligated to promptly repay the Company all amounts of
payments and benefits the Participant previously received under this Plan (other
than the Accrued Obligations); provided, that if a court subsequently determines
that the Participant did satisfy such conditions, the Participant’s entitlement
to receive such payments and benefits shall be reinstated in accordance with the
terms thereof.

 

6. Treatment of Equity Awards Held by Non-Terminated Participants upon a Change
in Control

If a Participant remains employed with the Company Group on the date on which a
Change in Control occurs, any outstanding Equity Awards then held by the
Participant shall, effective upon the consummation of such Change in Control, be
treated as follows:

(a) With respect to each Time-Vesting Equity Award held by the Participant:

(i) If such Time-Vesting Equity Award is assumed, converted or replaced by the
surviving corporation (including the Company if the Company is the surviving
corporation) or its parent with equity or equity-based awards in respect of a
publicly traded security having an equivalent value and vesting schedule to
those applicable to such Time-Vesting Equity Award immediately prior to such
Change in Control, such award as so-assumed, converted or replaced, as
applicable, shall remain eligible to vest and become exercisable in accordance
with its terms, subject to fully accelerated vesting in the event of a
Participant’s Qualifying Termination with the surviving corporation or its
parent, as applicable, that occurs at any time on or prior to the second
anniversary of such Change in Control.

(ii) If such Time-Vesting Equity Award is not so assumed, converted or replaced,
the vesting of such award will immediately accelerate with respect to all of the
unvested Shares subject thereto.

(b) With respect to any Performance-Vesting Equity Award held by the
Participant, unvested Shares subject thereto shall be eligible to vest and, if
applicable, become exercisable in accordance with the terms of the applicable
award agreement evidencing such Performance-Vesting Equity Award.

 

7. Restrictive Conditions

As a condition precedent and subsequent to the receipt of any actual payments
and benefits provided to a Participant under Section 5.1 or Section 5.2 of this
Plan (other than payment of the Accrued Obligations), the Participant, in order
to accept any such benefits and payments under this Plan, must comply with the
restrictive conditions precedent and subsequent to receipt thereof, as set forth
on Exhibit B attached hereto (the terms of which shall be incorporated into the
Release), for the Restricted Period. Upon completion of the Restricted Period,
Participant must certify (in writing) to the Company his or her compliance with
such

 

12



--------------------------------------------------------------------------------

conditions. For the avoidance of doubt, the restrictive conditions set forth on
Exhibit B shall apply in addition to (and shall not be limited by the provisions
of) any other non-competition, non-pooling, non-solicitation, confidentiality,
non-disparagement or similar covenants or conditions to which a Participant is
subject pursuant to any other plan or agreement containing restrictive covenants
or conditions to which such Participant is a party with any member of the
Company Group (or, in the case of any plan, as a recipient of any award or
benefits thereunder), such that the longest and broadest of such restrictions
shall apply (without duplication).

 

8. Limitation on Payments

(a) Notwithstanding any other provisions of this Plan to the contrary, if any
payment or benefit received or to be received by a Participant, whether pursuant
to the terms of this Plan or any other plan, arrangement or agreement (all such
payments and benefits being hereinafter referred to as the “Total Payments”),
would be subject (in whole or part), to the excise tax imposed under
Section 4999 of the Code (the “Excise Tax”), then, after taking into account any
reduction in the Total Payments provided by reason of Section 280G of the Code
in such other plan, arrangement or agreement, the Total Payments shall be
reduced as set forth herein, to the extent necessary so that no portion of the
Total Payments is subject to the Excise Tax, but only if the net amount of such
Total Payments, as so reduced (and after subtracting the net amount of federal,
state and local income taxes on such reduced Total Payments and after taking
into account the phase out of itemized deductions and personal exemptions
attributable to such reduced Total Payments), is greater than or equal to the
net amount of such Total Payments without such reduction (but after subtracting
the net amount of federal, state and local income taxes on such Total Payments
and the amount of Excise Tax to which the Participant would be subject in
respect of such unreduced Total Payments and after taking into account the phase
out of itemized deductions and personal exemptions attributable to such
unreduced Total Payments). The Total Payments shall be reduced by the Company in
its reasonable discretion to achieve the highest after-tax benefit to the
Participant; provided, that no such reduction shall apply to any such payment or
benefit that constitutes “nonqualified deferred compensation” (within the
meaning of Section 409A of the Code) to the extent that such reduction would
result in any prohibited acceleration or additional tax under Section 409A of
the Code.

(b) For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax, (i) no portion of the Total Payments
the receipt or enjoyment of which the Participant shall have waived at such time
and in such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code shall be taken into account, (ii) no portion of the
Total Payments shall be taken into account which, in the opinion of an
independent nationally recognized accounting firm or consulting firm
(“Independent Advisors”) selected by the Company, does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code
(including by reason of Section 280G(b)(4)(A) of the Code) and, in calculating
the Excise Tax, no portion of such Total Payments shall be taken into account
which, in the opinion of Independent Advisors, constitutes reasonable
compensation for services actually rendered, within the meaning of
Section 280G(b)(4)(B) of the Code, in excess of the Base Amount (as defined in
Section 280G(b)(3) of the Code) allocable to such reasonable compensation, and
(iii) the value of any non-cash benefit or any deferred payment or benefit
included in the Total Payments shall be determined by the Independent Advisors
in accordance with the principles of Sections 280G(d)(3) and (4) of the Code.

 

13



--------------------------------------------------------------------------------

9. Termination Procedure

9.1 Notice of Termination. Any purported termination of a Participant’s
employment by the Company with or without Cause or by the Participant for Good
Reason shall be communicated by a Notice of Termination to the other party given
in accordance with Section 12. The failure by the Participant or the Company to
set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Participant or the Company, respectively, under this Plan or preclude the
Participant or the Company from asserting such fact or circumstance in enforcing
the Participant’s or the Company’s rights under this Plan.

9.2 Procedure for Termination for Cause. Any termination of the employment of a
Participant shall not be deemed to be for Cause unless and until (a) the
Participant has been provided written notice detailing the facts or
circumstances constituting such Cause event at least 30 days before the proposed
Date of Termination; provided, that the Company shall have the right to suspend
the Participant with pay during such period, (b) the Participant has been
provided with a reasonable opportunity, together with counsel for the
Participant (at the Participant’s option and expense), to be heard by the
Committee (in respect of any Section 16 Participant) or a panel of senior
executive officers of the Company (in respect of any Non-Section 16 Participant)
regarding any disputed facts prior to such proposed Date of Termination, and
(c) to the extent capable of cure, the Participant fails to cure such facts or
circumstances within such 30 day period; provided, that the Committee or such
panel of senior executive officers of the Company, as applicable, shall
determine in good faith whether such Cause event exists following such hearing
and, if applicable, whether and how such Cause event is capable of being cured.
If it is determined that no such Cause event exists and the Company determines
to terminate the Participant’s employment with the Company, then such
termination shall constitute a termination without Cause for purposes of this
Plan.

 

10. No Mitigation or Offset

The Company agrees that, in order for a Participant to be eligible to receive
the payments and other benefits described herein, the Participant is not
required to seek other employment or to attempt in any way to reduce any amounts
payable to the Participant by the Company pursuant to Section 5.1 or 5.2.
Further, the amount of any payment or benefit provided for in this Plan (other
than pursuant to Section 5.1(f)) shall not be reduced by any compensation earned
by the Participant following the Date of Termination as the result of employment
by another employer or otherwise, by retirement benefits, by offset against any
amount claimed to be owed by the Participant to the Company, or otherwise.

 

11. Successors; Binding Agreement

11.1 The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume this Plan and all
obligations of the Company hereunder in the same manner and to the same extent
that the Company would be so obligated if no such succession had taken place.

 

14



--------------------------------------------------------------------------------

11.2 This Plan shall inure to the benefit of and shall be binding upon the
Company, its permitted successors and assigns.

11.3 No right or interest of a Participant under this Plan may be assigned,
transferred or alienated, in whole or in part, either directly or by operation
of law, and no such right or interest shall be liable for or subject to any
debt, obligation or liability of such Participant. Notwithstanding the
foregoing, if a Participant dies while any amount would still be payable to the
Participant hereunder (other than amounts which, by their terms, terminate upon
the death of the Participant) if the Participant had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Plan to the executors, personal representatives or administrators
of the Participant’s estate.

 

12. Notices

For the purpose of this Plan, notices and all other communications provided for
in this Plan shall be given in writing and delivered by hand or sent by
overnight courier, certified or registered mail, return receipt requested,
postage prepaid, and shall be deemed effectively given upon receipt or, in the
case of notices delivered by the Company to the Participant, 5 days after
deposit in the United States mail, postage prepaid, addressed to the Participant
at the last address the Participant provided to the Company and, if to the
Company, to the address set forth below, or to such other address as either
party may have furnished to the other in writing in accordance herewith, except
that notice of change of address shall be effective only upon actual receipt:

To the Company:

Global Eagle Entertainment Inc.

Attention: General Counsel

4553 Glencoe Ave., Suite 300

Los Angeles, CA 90292

(310) 437-6000

 

13. Claims Procedure; Arbitration

13.1 Claims Procedure.

(a) With respect to any claim for benefits which are provided exclusively under
this Plan, the claim shall be approved or denied by the Committee (in respect of
any Section 16 Participant) or a panel of senior executive officers of the
Company (in respect of any Non-Section 16 Participant) within 90 days following
the receipt of the information necessary to process the claim. If the Committee
denies a claim for benefits in whole or in part, it will give written notice of
the decision to the claimant or the claimant’s authorized representative, which
notice will set forth in a manner calculated to be understood by the claimant,
stating the specific reasons for such denial, make specific reference to the
pertinent Plan provisions on which the decision was based, and provide any other
additional information, as applicable, required by Section 503 of ERISA and the
regulations thereunder.

 

15



--------------------------------------------------------------------------------

(b) With respect to any claim for benefits which, under the terms of this Plan,
are provided under another employee benefit plan or program maintained by any
member of the Company Group, the Committee shall determine claims regarding the
Participant’s eligibility under this Plan in accordance with the preceding
Section 13.1(a), but the administration of any other claim with respect to such
benefits (including the amount of such benefits) shall be subject to the claims
procedure specified in such other employee benefit plan or program.

(c) Appeals with respect to any claim for benefits which, under the terms of
this Plan, are provided under another employee benefit plan maintained by any
member of the Company Group (e.g., group health, life insurance, etc.), shall be
subject to the claims and appeals procedure specified in such other employee
benefit plan.

13.2 Arbitration. If a Participant and the Company are unable to resolve any
controversy or claim arising out of, or relating to, this Plan (after giving
effect to Section 13.1), other than any claim with respect to Section 7 (which
claim must be brought in court), which cannot be settled amicably by the
parties, such controversy shall be finally, exclusively, and conclusively
settled by mandatory arbitration conducted expeditiously in accordance with the
provisions of the arbitration rules of the state in which the Participant is or
was last employed by the Company (e.g., in California, the California
Arbitration Act) or in absence of state law, the Federal Arbitration Act, and
shall be heard before a retired State or Federal judge in the county containing
the Company’s office in which the Participant is or was last employed. The
decision of the arbitrator shall be final and binding upon all parties thereto
and shall be rendered pursuant to a written decision, which contains a detailed
recital of the arbitrator’s reasoning. Judgment upon the award rendered may be
entered in any court having jurisdiction thereof. Each party shall pay his or
its own costs for the arbitration, with the cost of the arbitrator to be equally
divided between the parties; provided, that the Company shall reimburse the
Participant for reasonable attorneys’ fees and other actual costs incurred by
the Participant in connection with such action if the Participant substantially
prevails on at least one material issue in such arbitration (or any related
litigation).

13.3 Exclusive Jurisdiction; Waiver of Jury Trial. Notwithstanding anything
herein to the contrary, the Company shall have the right to enforce the
provisions of Section 7 through an action, suit or proceeding brought in any
federal court located in the State of Delaware or any Delaware state court, and
each Participant consents to the exclusive jurisdiction and venue of such courts
(and of the appropriate appellate courts therefrom) in any such action, suit or
proceeding and irrevocably waives, to the fullest extent permitted by law, any
right to a jury trial and any objection that such party may now or hereafter
have to the laying of the venue of any such action, suit or proceeding in any
such court or that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum; provided, that any action, suit or
proceeding seeking to enforce a final judgment rendered in such court or an
arbitral award pursuant to Section 13.2 may be brought in any court of competent
jurisdiction.

 

14. Section 409A

14.1 To the extent applicable, this Plan shall be interpreted and applied
consistent and in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder.
Notwithstanding any provision of this Plan to the

 

16



--------------------------------------------------------------------------------

contrary, to the extent that the Committee determines that any payments or
benefits under this Plan may not be either compliant with or exempt from
Section 409A of the Code and related Department of Treasury guidance, the
Committee may in its sole discretion adopt such amendments to this Plan or take
such other actions that the Committee determines are necessary or appropriate to
(i) exempt the compensation and benefits payable under this Plan from
Section 409A of the Code and/or preserve the intended tax treatment of such
compensation and benefits, or (ii) comply with the requirements of Section 409A
of the Code and related Department of Treasury guidance; provided, that this
Section 14.1 shall not create any obligation on the part of the Committee to
adopt any such amendment or take any other action.

14.2 Notwithstanding anything to the contrary in this Plan, no amounts shall be
paid to any Participant under this Plan during the 6-month period following such
Participant’s Separation from Service to the extent that the Committee
reasonably determines that paying such amounts at the time or times indicated in
this Plan would result in a prohibited distribution under
Section 409A(a)(2)(b)(i) of the Code. If the payment of any such amounts is
delayed as a result of the previous sentence, then on the first business day
following the end of such 6-month period (or such earlier date upon which such
amount can be paid under Section 409A of the Code without resulting in a
prohibited distribution, including as a result of the Participant’s death), the
Participant shall receive payment of a lump-sum amount equal to the cumulative
amount that would have otherwise been payable to the Participant during such
6-month period without interest thereon.

14.3 Notwithstanding anything to the contrary herein, to the extent required by
Section 409A of the Code, a termination of employment shall not be deemed to
have occurred for purposes of any provision of this Plan providing for the
payment of amounts or benefits upon or following a termination of employment
unless such termination is also a Separation from Service with the Company, and,
for purposes of any such provision of this Plan, references to a “resignation,”
“termination,” “termination of employment” or like terms shall mean Separation
from Service.

14.4 For purposes of Section 409A of the Code, each payment made under this Plan
shall be designated as a “separate payment” within the meaning of Section 409A
of the Code.

14.5 Notwithstanding anything to the contrary herein, except to the extent any
expense, reimbursement or in-kind benefit provided pursuant to this Plan does
not constitute a “deferral of compensation” within the meaning of Section 409A
of the Code, (a) the amount of expenses eligible for reimbursement or in-kind
benefits provided to the Participant during any calendar year will not affect
the amount of expenses eligible for reimbursement or in-kind benefits provided
to the Participant in any other calendar year; (b) the reimbursements for
expenses for which the Participant is entitled to be reimbursed shall be made on
or before the last day of the calendar year following the calendar year in which
the applicable expense is incurred; and (c) the right to payment or
reimbursement or in-kind benefits hereunder may not be liquidated or exchanged
for any other benefit.

 

15. Termination and Amendment

This Plan, including any Designation Letter, may be amended or terminated, and
any provision thereof may be modified (or waived), for one or more Participants
at any time by the

 

17



--------------------------------------------------------------------------------

Committee (in respect of any Section 16 Participant) or the Chief Executive
Officer (in respect of any Non-Section 16 Participant) in its sole discretion;
provided, that any such amendment, termination or modification adverse to any
Participant (including without limitation, any amendment or modification
resulting in the removal of a Participant from this Plan or in the demotion of a
Participant from a Tier II Participant to a Tier III Participant) shall not
become effective until the date which is (i) in respect of any Participant who
is employed outside of the Change in Control Period, the later of 2 years from
the Effective Date or 12 months following the date of such amendment,
termination or modification or (ii) in respect of any Participant who is
employed during the Change in Control Period, the latest of (x) 2 years from the
Effective Date, (y) 12 months following the date of such amendment, termination
or modification or (z) the expiration of the Change in Control Period, in any
case, so long as such amendment, termination or modification does not affect any
benefits to which a Participant is entitled pursuant to a termination of
employment or resignation occurring prior to the date such amendment,
termination or modification becomes effective.

 

16. Miscellaneous

16.1 No Waiver. No waiver by the Company or any Participant, as the case may be,
at any time of any breach by the other party of, or of any lack of compliance
with, any condition or provision of this Plan to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. All other plans, policies, and
arrangements of the Company Group in which a Participant participates during the
term of this Plan shall be interpreted so as to avoid the duplication of
benefits paid hereunder.

16.2 No Right to Employment. Nothing contained in this Plan or any documents
relating to this Plan shall (i) confer upon any Participant any right to
continue as a Participant or in the employ or service of any member of the
Company Group, (ii) constitute any contract or agreement of employment, or
(iii) interfere in any way with any “at-will” nature (if applicable) of the
Participant’s employment with the Company Group.

16.3 Benefits not Assignable. Except as otherwise provided herein or by law, no
right or interest of any Participant under this Plan shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including, without limitation, by execution, levy, garnishment,
attachment, pledge or in any manner; no attempted assignment or transfer thereof
shall be effective; and no right or interest of any Participant under this Plan
shall be liable for, or subject to, any obligation or liability of such
Participant. When a payment is due under this Plan to a Participant who is
unable to care for his or her affairs, payment may be made directly to the
Participant’s legal guardian or personal representative.

16.4 Tax Withholding. All amounts payable hereunder shall be subject to
withholdings for applicable federal, state, local or non-U.S. taxes and other
required payroll deductions, including, in respect of any Equity Awards, under
any Company “withhold to cover” or “sell to cover” program as then in effect.

16.5 No Effect on Other Benefits. Amounts payable hereunder shall not be counted
as compensation for purposes of determining benefits under other benefit plans,
programs, policies, and agreements, except to the extent expressly provided
therein or herein.

 

18



--------------------------------------------------------------------------------

16.6 Governing Law. It is intended that this Plan be an “employee welfare
benefit plan” within the meaning of Section 3(1) of ERISA, and this Plan shall
be administered in a manner consistent with such intent. This Plan and all
rights hereunder shall be governed, construed, and interpreted in accordance
with ERISA and, to the extent not preempted by federal law, the laws of the
State of Delaware.

16.7 Unfunded Obligation. All amounts payable under this Plan shall constitute
an unfunded obligation of the Company. Payments shall be made, as due, from the
general funds of the Company. This Plan shall constitute solely an unsecured
promise by the Company to provide such benefits to Participants to the extent
provided herein. For avoidance of doubt, any pension, health, or life insurance
benefits to which a Participant may be entitled under this Plan shall be
provided under other applicable employee benefit plans of the Company Group.
This Plan does not provide the substantive benefits under such other employee
benefit plans, and nothing in this Plan shall restrict the ability of any member
of the Company Group to amend, modify or terminate such other employee benefit
plans (whether before or after a Change in Control (but subject to Section 5.2
or 6, as applicable, following a Change in Control)).

16.8 Validity. The invalidity or unenforceability of any provision of this Plan
shall not affect the validity or enforceability of any other provision of this
Plan, which shall remain in full force and effect.

16.9 Recovery of Overpayments. Notwithstanding the foregoing, the Committee
shall have the power, discretion, and authority to take any and all actions it
deems necessary or advisable to recover any overpayments made under this Plan,
including deducting the amount of any such overpayments made to any Participant
from any future payments or benefits to be made or provided to such Participant.

*        *        *

As adopted by the Compensation Committee

of the Board of Directors of Global Eagle Entertainment Inc.

on April 3, 2017.

GLOBAL EAGLE ENTERTAINMENT INC.

By:   /s/ Stephen Ballas

Name: Stephen Ballas

Title: Executive Vice President, General Counsel and Corporate Secretary

 

19



--------------------------------------------------------------------------------

Exhibit A

Form of Designation Letter

See attached.

 

20



--------------------------------------------------------------------------------

GLOBAL EAGLE ENTERTAINMENT INC.

4553 GLENCOE AVE., SUITE 300

LOS ANGELES, CA 90292

(310) 437-6000

[INSERT DATE]

[INSERT NAME]

c/o Global Eagle Entertainment Inc.

4553 Glencoe Ave., Suite 300

Los Angeles, CA 90292

 

  Re: Global Eagle Entertainment Inc. Change in Control

     and Severance Plan for Senior Management

Dear [NAME]:

This letter agreement (the “Designation Letter”) relates to the Global Eagle
Entertainment Inc. Change in Control and Severance Plan for Senior Management
(the “Plan”). Through this Designation Letter, you are being offered the
opportunity to become a participant in the Plan.

Global Eagle Entertainment Inc. (the “Company”) has designated you as a Tier
[__] Participant (as defined in the Plan) and thereby you are eligible to
receive the severance and other benefits set forth in the Plan subject to the
terms and conditions thereof. A copy of the Plan has been made available to you.
You should read it carefully and become comfortable with its terms and
conditions and those set forth below.

By accepting this Designation Letter, you acknowledge the following provisions:

 

  •   that you have received and reviewed a copy of the Plan;

 

  •   that you understand that participation in the Plan requires that you agree
to the terms of the Plan and that you irrevocably and voluntarily agree to those
terms (including by participating in the Plan you forfeit any severance payments
and benefits to which you may be entitled under your employment agreement, offer
letter, or other agreement); and

 

  •   that you have had the opportunity to carefully evaluate this opportunity
and desire to participate in the Plan according to the terms and conditions set
forth therein.

You hereby agree that (i) your acceptance of this Designation Letter will result
in your participation in the Plan subject to the terms and conditions thereof
and (ii) this Designation Letter may not be amended, modified, or terminated
except pursuant to Section 15 of the Plan.

To comply with applicable law and to administer the Plan appropriately, the
Company and its agents may accumulate, hold and process your personal data
and/or “sensitive personal data” within the meaning of applicable law (“Personal
Data”). Personal Data includes, but is not limited to, the information provided
to you as part of the Plan and any changes thereto (e.g., benefits and payments
set forth in the Plan), other appropriate personal and financial data about



--------------------------------------------------------------------------------

you (e.g., name, home address, telephone number, date of birth, nationality, and
social security number), and information about your participation in the Plan.
By accepting this Designation Letter, you give your explicit consent to the
Company’s accumulating, transferring, and processing Personal Data as necessary
or appropriate for Plan administration. Your Personal Data will be retained only
as long as is necessary to administer your participation in the Plan. By
accepting this Designation Letter, you also give your explicit consent to the
Company’s transfer of Personal Data outside the country in which you reside and
to a country outside the European Economic Area (including the United States of
America, if applicable) where the same level of data protection laws may not
apply as in your home country. The legal persons for whom your Personal Data are
intended (and by whom your Personal Data may be transferred, processed or
exchanged) include the Company, its subsidiaries (or former subsidiaries as are
deemed necessary) and any other person that the Company retains or utilizes for
Plan administration purposes. You have the right to request a list of the names
and addresses of any potential recipients of your Personal Data and to review
and correct your Personal Data by contacting the Company’s General Counsel. By
accepting this Designation Letter, you acknowledge your understanding that the
transfer of the information outlined here is important to Plan administration
and that failure to consent to the transmission of such information may limit or
prohibit your participation in the Plan.

This Designation Letter is subject in all respects to the terms and provisions
of the Plan, as amended from time to time. In the event of any conflict between
the terms of this Designation Letter and the terms of the Plan, the terms of the
Plan shall govern.

Your participation in the Plan will be effective upon your acceptance of this
Designation Letter. You will be deemed to have accepted the terms of this
Designation Letter unless you otherwise notify the Company in writing within 15
days after the date of your receipt of this Designation Letter.

 

Sincerely,

 

GLOBAL EAGLE ENTERTAINMENT INC.

By:    

Name:   Title:  

 

22



--------------------------------------------------------------------------------

Exhibit B

Restrictive Conditions

As a condition precedent and subsequent to the receipt of any actual payments
and benefits provided to a Participant under Section 5.1 or Section 5.2 of the
attached Plan (other than payment of the Accrued Obligations), the Participant,
in order to accept any such benefits and payments, must comply with the
following restrictive conditions precedent and subsequent to receipt thereof, as
set forth below.

1. Confidentiality. The protection of confidential information and trade secrets
is essential for Global Eagle Entertainment, Inc. (the “Company”), its
subsidiaries from time to time (collectively with the Company, the “Company
Group”) and employees’ future security. Notwithstanding this Section 1 or
anything else to the contrary in the Plan, any confidentiality or non-disclosure
provision does not prohibit or restrict the Participant from responding to any
inquiry about the Plan or its underlying facts and circumstances by the
Securities and Exchange Commission or any other self-regulatory organization or
governmental entity. The Participant understands and acknowledges that the
Participant does not need the prior authorization of the Company to make any
such reports or disclosures and that Participant is not required to notify the
Company that Participant has made such reports or disclosures.

(a) You must acknowledge that all forms, documents, papers, records, files,
computer software, application systems and programs, and other materials
prepared or received by you that pertain to the Company Group’s business,
including appraisal reports and all supporting documentation, Company Group
letters to you and copies of letters sent by you, are the property of the
Company Group; provided, however, that you may have a copy of any documents you
signed relating to the obtaining or holding of employment with the Company Group
if required by applicable law. You further acknowledge that all information,
including information in electronic form, disclosed to or developed by you
during your employment by the Company Group relating to the Company Group’s
business, including, without limitation, the Company Group’s strategies and
business plans, the identity of and information concerning potential or actual
clients, and specialized techniques developed or used by the Company Group are
the exclusive property of the Company Group.

(b) You agree to maintain as confidential and not to disclose to others or use
for any purpose, for so long as you continue to hold or possess it, any
Confidential Information to which you have or had access or exposure as a result
of the performance of your services for the Company Group.

2. Restrictions. In order to preserve the Confidential Information, and to
protect the Company Group’s proprietary interest in its trade secrets, and to
protect the goodwill of the Company Group, and in consideration of the payments
and benefits contained in the Release and other good and valuable consideration,
you must agree that, for the Restricted Period, you will not, directly or
indirectly: (i) solicit, induce or attempt to induce, on your own behalf or on
behalf of any other person or organization, any of the Company Group’s clients
whom you solicited or with whom you substantially and directly dealt or became
acquainted while you were employed with the Company Group for the purpose of
either (a) inducing said client to terminate, diminish,



--------------------------------------------------------------------------------

or materially alter in a manner harmful to the Company Group its relationship
with the Company Group, or (b) providing, or offering to provide, Conflicting
Services to said client; or (ii) solicit for employment, hire or attempt to
hire, on your own behalf or on behalf of any other person or organization, any
of the Company Group’s consultants, personnel or employees (or anyone who was a
client, consultant, member of the Company Group’s personnel or employee at any
time within the twelve (12) month period immediately preceding your Date of
Termination), in each case, to the extent permitted by the jurisdiction of your
employment. In addition, during the Restricted Period, you must not disparage,
criticize or ridicule, or otherwise engage in any conduct that is injurious to
the reputation or interest of the Company Group. If any court of competent
jurisdiction shall determine that the provisions of this paragraph exceed the
time, geographic or scope limitations permitted by applicable law, then such
provisions shall nevertheless be enforceable by such court against you upon such
shorter term, or within such lesser geographic area or scope, as may be
determined by such court to be reasonable and enforceable.

3. Definitions. Defined terms used in this Exhibit B and not otherwise defined
in the Plan shall have the meaning set forth below:

(a) “Confidential Information” means any information, data and know-how relating
to the business of the Company Group or its clients and referral sources that is
developed by or disclosed to you or known by you as a result of your
relationship with the Company Group (whether constituting a trade secret or not,
and whether or not labelled in writing as “confidential”), including, without
limitation, the following information: financial information, supply and service
information, marketing information, personnel information, the identity of and
information concerning potential or actual clients, and specialized techniques
developed or used by the Company Group. The term “Confidential Information” does
not include information that (i) has become a part of the public domain other
than as a result of its wrongful disclosure, or (ii) is or hereafter becomes
lawfully obtainable from other sources without an obligation of confidentiality.
Any combination of information shall not be deemed within the foregoing
exception merely because individual features are in the public domain if the
combination itself is not in the public domain.

(b) “Conflicting Services” means services of any entity (other than the Company
Group) that are the same or substantially similar to those services of the
Company Group (x) provided by you (directly or indirectly through others) during
the twelve (12) months preceding your Date of Termination, or (y) about which
you acquired Confidential Information or trade secrets during your employment by
the Company Group.

(c) “Territory” means any national, state, provincial, territorial or other
jurisdiction globally in which you performed services for the Company Group at
any time during the twelve (12) months prior to your Date of Termination,
including but not limited to any such jurisdiction in which you, directly or
indirectly through others, provided the Company Group’s services to clients or
marketed or offered to provide the Company Group’s services.

 

24